DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of claims 1-10, 12, and new claims 21-28 in the reply filed on 4/6/2022 is acknowledged.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 1/8/2020 has been considered by the examiner.  
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “rotation mechanism” and “translation mechanism” in claim 1; “rail stop” in claim 4; “locking mechanism” in claim 5; “pusher” in claim 8; “stacker” in claim 9, “a puck” in claim 10.    
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 6 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 6 recites “the first and second magnetic component” and “a second magnet component”.  There is insufficient antecedent basis for “the second magnetic component” in the claim.  For examination purposes, “a second magnet component” will read as “a second magnetic component”.   
9.	Claim 25 recites the limitation "the at least one locking mechanism" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The limitation was not recited in claim 4 but in claim 5.  Thus, claim 25, will read as being depending upon claim 5. 
Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1-5, 7-9, 13, 21, 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gromes (PG Pub U.S 2012/0103368).
12.	Regarding claim 1, Gromes teaches an assembly (1 in fig 1) for cleaning elongated tubes (4) (para 0037) comprising: a rail (17) (para 0037); a rotation mechanism (68) (para 0043, fig 2); at least one lance (51) (para 0037) extending outwardly from the rotation mechanism (para 0043) and over the rail (17) (para 0038, fig 1); a translation mechanism (30) coupled with the rotation mechanism (para 0042, by coupling 40) and being operable to move the rotation mechanism and the at least one lance in unison in one of a first direction (forward) and a second direction (reverse) (para 0047-0050) relative to the rail; and at least one trolley (50) operatively engaged with the rail (17) and supporting a portion of the at least one lance (51) (para 0037-0038); said at least one trolley being movable along the rail in the one of the first direction and the second direction in response to operation of the translation mechanism (para 0047-0050).
13.	Regarding claim 2, Gromes teaches wherein the at least one trolley defines at least one opening (67) therein and the at least one lance extends through the at least one opening (para 0043 and figs 1-2).
14.	Regarding claim 3, Gromes teaches wherein the at least one trolley includes one or more wheels that engage the rail (para 0041).
15.	Regarding claim 4, Gromes teaches at least one rail stop (13-16) fixedly engaged on the rail (para 0038); wherein the at least one rail stop arrests movement of the at least one trolley in the second direction (para 0038).
16.	Regarding claim 5, Gromes teaches at least one locking mechanism (100) that selectively secures the at least one trolley to the at least one rail stop (para 0045).
17.	Regarding claim 7, Gromes teaches wherein the at least one trolley comprises a plurality of trollies (20 and 50) (para 0037) and the at least one rail stop comprises a plurality of rail stops (13-16) (para 0038). 
18.	Regarding claim 8, Gromes teaches a pusher (80,81) operatively engaged with the translation mechanism (para 0043), said pusher engaging the at least one trolley to impart motion in the first direction thereto (para 0043).
19.	Regarding claim 9, Gromes teaches wherein the at least one trolley comprises a plurality of trollies (20 and 50) (para 0037) and the assembly further comprises a stacker (73,74) (fig 6) operatively engaged with one of the translation mechanism and the rotation mechanism (para 0040). 
20.	Regarding claim 13, Gromes teaches wherein the at least one lance comprises a plurality of lances (para 0051), and wherein the rotation mechanism is configured to rotate each of the plurality of lances about an axis extending along a length of the respective lance (para 0043 and 0051).
21.	Regarding claim 21, Gromes teaches wherein each rail stop of the plurality of rail stops is dedicated to arrest the movement of only one of the plurality of trollies (50 since it is approached first) (para 0038).
22.	Regarding claim 23, Gromes teaches wherein the translation mechanism is operable to move the rotation mechanism and the at least one lance linearly in the first direction along the support rail (para 0047-0050).
23.	Regarding claim 24, Gromes teaches wherein the at least one lance is adapted to be connected to a source of high pressure fluid (para 0039) and is operable to spray a volume of the high pressure fluid out of a terminal end of the at least one lance and into a tube bore with which the terminal end is aligned (para 0039, 0047, and 0054).
24.	Regarding claim 25, Gromes teaches wherein the at least one locking mechanism is movable between a locked position and an unlocked position (para 0046, open and closed position), and when in the locked position the at least one locking mechanism selectively secures the at least one trolley to the at least one rail stop, and when in the unlocked position, the at least one trolley is movable along the rail (para 0046).
25.	Regarding claim 26, Gromes teaches a support frame (2) which supports the rail a distance vertically above a ground surface (para 0037, fig 1). 

Claim Rejections - 35 USC § 103
26.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

27.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
28.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gromes (PG Pub U.S 2012/0103368). 
29.	Regarding claim 6, Gromes teaches wherein the locking mechanism comprises a first magnetic component (97) and a second magnetic component (95) provided on the at least one rail stop (para 0046), and wherein the first and second magnetic component are selectively magnetically attracted to each other (para 0046).  Gromes fails to specifically teach the first magnetic component is provided on the at least one trolley.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the first magnetic component on the at least one trolley since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 VI C. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention for the first magnetic component to be arranged on the at least one trolley order to open and close the locking mechanism as needed based on the trolley approaching it and to allow smooth travel of the trolley on the rail.  
30.	Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Gromes (PG Pub U.S 2012/0103368) and further in view of Boisture (U.S Patent 5,018,544).  
31.	Regarding claim 27, Gromes fails to teach indexer engaged with the support frame and with the at least one lance.  However, Boisture also teaches an assembly for cleaning elongated tubes wherein it is known to have an indexer (base 20) engaged with the support frame and with the at least one lance (fig 6, col 2 lines 45-50 and col 4 lines 34-36) in order to provide support for the elongated tubes and to have a mobile system that can easily position the system accordingly.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the system of Gromes to include an indexer engaged with the support frame and with the at least one lance as taught by Boisture in order to provide support for the elongated tubes and to have a mobile system that can easily position the system accordingly  
32.	Regarding claim 28, the present combination of Gromes and Boisture teaches wheels provided on the indexer (fig 6 of Boisture).

Allowable Subject Matter
33.	Claims 10 and 22 are found to be allowable.
34.	The following is an examiner’s statement for reasons for the indication of allowable subject matter:
35.	The closest prior art of record is Gromes (PG Pub U.S 2012/0103368).
36.	Gromes teach the specifics of an assembly for cleaning elongated tubes, but fail to teach wherein the assembly further comprises: a channel defined in each of the plurality of trollies; wherein the stacker is selectively receivable through the channel of one or more of the plurality of trollies when the translation mechanism moves the rotation mechanism in the first direction and a puck provided on the stacker, said puck being selectively movable from an un-deformed state to a deformed state to move through the channel of the one or more of the plurality of trollies. No other prior art reciting the indicated limitations has been located at the date of this office action.
Conclusion
37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRADHUMAN PARIHAR/Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714